DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Preston Kent on 08/13/2021.
Claims are amended as follows:
1.	(Currently Amended) A method of distinguishing between a downward glance event and an eye closure event in a subject monitoring system, the method comprising:
capturing a number of images of at least a portion of a subject’s face including at least one eye of the subject over a period of time, each image being captured at a corresponding time within the period of time; 
processing the images to determine a closure state of the at least one eye from a plurality of predefined closure states;
detecting potential eye closure events as a sequence of images in which the closure state of the at least one eye is determined to be in an at least partially closed state;
upon detection of a potential eye closure event, further processing the sequence of images corresponding to the detected potential eye closure event to determine a corresponding head pitch angle of the subject across the sequence of images; and
classifying the detected potential eye closure event as either a downward glance event or an actual eye closure event,
wherein a downward glance event occurs [[if]] when a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event, and wherein an actual eye closure event occurs when the head pitch angle of the subject 
 
2.	(Previously Presented) The method according to claim 1 wherein the predefined closure states include an open state and a closed state.
 
3.	(Previously Presented) The method according to claim 1 wherein the predefined closure states include a plurality of states indicative of a degree of closure of the at least one eye.

4.	(Canceled). 

5.	(Previously Presented) The method according to claim 3 wherein potential eye closure events include events in which the degree of closure of the at least one eye is determined to be less than a predetermined eye closure threshold.

6.	(Previously Presented) The method according to claim 5 wherein the degree of eye closure is represented by a value between 0 and 1 where a ‘0’ represents full eye closure and a ‘1’ represents a fully open eye, and wherein the predetermined eye closure threshold is 0.3.
 
7.	(Previously Presented) The method according to claim 1 wherein the predetermined head pitch angle is ± 5 degrees.
 
8.	(Previously Presented) The method according to claim 1 wherein the head pitch angle is determined relative to an angle recorded prior to the detected potential eye closure event.
 
9.	(Previously Presented) The method according to claim 1 wherein the head pitch angle is determined relative to an angle between the subject’s face and a camera which captures the images. 

10.	(Previously Presented) The method according to claim 1 wherein the times corresponding to the detected potential eye closure events include times corresponding to images captured immediately prior to the detected potential eye closure event and times corresponding to images captured immediately after the detected potential eye closure event.

11.	(Previously Presented) The method according to claim 1 wherein the head pitch angle of the subject is determined from a head pose estimate.
 
12.	(Previously Presented) The method according to claim 11 including the step of calculating a head pose estimate prior to determining a closure state of the at least one eye.
 
13.	(Previously Presented) The method according to claim 11 further including the step:
d) i) for images corresponding to the detected potential eye closure event, processing the images to determine a corresponding head yaw angle of the subject.

14.	(Previously Presented) The method according to claim 13 further including the step:
for glance events, classifying the glance event as a ‘vertical glance down’ event if: 
the head pitch angle of the subject is detected to be downward; and 
the head yaw angle of the subject is detected to change by an angle less than a predetermined head yaw angle across the images corresponding to the detected potential eye closure event.
 
15.	(Previously Presented) The method according to claim 14 further including the step:
for glance events, classifying the glance event as an ‘angled glance down’ event if: 
the head pitch angle of the subject is detected to be downward; and 
the head yaw angle of the subject is detected to change by an angle greater than or equal to the predetermined head yaw angle across the images corresponding to the detected potential eye closure event.
 
16.	(Canceled).
 
17.	(Previously Presented) The method according to claim 1 wherein the step of classifying the detected potential eye closure event as a glance event is further based on a calculated correlation between eye closure and head pose.
 
18.	(Previously Presented) The method according to claim 17 wherein the correlation is calculated from a machine learning procedure applied to past images of one or more subjects.


a camera to capture a number of images of at least a portion of a subject’s face including at least one eye of the subject over a period of time, each image being captured at a corresponding time within the period of time; and 
a processor operatively associated with the camera to:
process the images to determine a closure state of the at least one eye from a plurality of predefined closure states;
detect potential eye closure events as a sequence of images in which the closure state of the at least one eye is determined to be in an at least partially closed state;
upon detection of a potential eye closure event, further processing the sequence of images corresponding to the detected potential eye closure event to determine a corresponding head pitch angle of the subject across the sequence of images; and
classify the detected potential eye closure event as either a downward glance event or an actual eye closure event,
wherein a downward glance event occurs [[if]] when a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event, and wherein an actual eye closure event occurs when the head pitch angle of the subject is detected to change by an angle less than the predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event. 
 
20.	(Currently Amended) A method of distinguishing between a downward glance event and an eye closure event in a subject monitoring system, the method comprising:
capturing a number of images of at least a portion of a subject’s face including at least one eye of the subject over a period of time, each image being captured at a corresponding time within the period of time; 
processing the images to determine: 
a head pose of the subject; and
a closure state of the at least one eye;
detecting potential eye closure events as a sequence of images in which the at least one eye is determined to be in an at least partially closed state;
upon detection of a potential eye closure event, further processing the sequence of images corresponding to the detected potential eye closure event to calculate a correlation between the head pose and the closure state of the at least one eye across the sequence of images; and
based on the calculated correlation, classifying the detected potential eye closure event as either a downward glance event in which the at least one eye is not closed or an actual eye closure event in which the at least one eye is closed,
wherein a downward glance event occurs [[if]] when a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event, and wherein an actual eye closure event occurs when the head pitch angle of the subject is detected to change by an angle less than the predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event.

21.	(Canceled).
 
22.	(Previously Presented) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, causes the one or more processors to perform a method according to claim 20.
 
23.	(Canceled). 

Allowable Subject Matter
Claims 1-3, 5-15, 17-20 and 22 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:          
With respect to the allowed independent claim 1:
Kim et al. (US 20160272217, hereinafter “Kim”), teaches,
A method of distinguishing between a downward glance event and an eye closure event in a subject monitoring system (FIG. 4 illustrates a flow chart for judging a drowsiness execution action of a second step by the drowsiness judging unit according to the embodiment of the present invention), the method comprising: a) capturing a number of images of at least a portion of a subject's face including at least one eye of the subject (the photographing unit to photograph the driver's condition, as illustrated in FIG. 11, includes an infrared camera to receive image information of the driver's facial state and an infrared depth sensor to receive three-dimensional depth information, Para. [0032]) over a period of time, each image being captured at a corresponding time within the period of time (apparatus determines one yawn when the mouth is opened at least 50% of a completely circular shape or when a state that the lower jaw is lower at least a predetermined degree than usual is sustained for at least a predetermined time, for example, 1 second, and judges the prelude step of the drowsy driving when the driver yawns at least a predetermined number of times, for example, two times, within a predetermined time, for example, 2 minutes, Paras. [0034]-[0036]), b) processing the images to determine a closure state of the at least one eye from a plurality of predefined closure states (The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039] and Fig. 8 and Fig. 9) c) detecting potential eye closure events in which the closure state of the at least one eye is determined to be in a closed state (The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039] and Fig. 8 and Fig. 9)”.
However, Kim does not teach or suggest the following novel features:
“the method comprising d) upon detection of a potential eye closure event, further processing the sequence of images corresponding to the detected potential eye closure event to determine a corresponding head pitch angle of the subject across the sequence of images; and e) classifying the detected potential eye closure event as either a downward glance event or an actual eye closure event, wherein a downward glance event occurs when a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event, and wherein an actual eye closure event occurs when the head pitch angle of the subject is detected to change by an angle less than the predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event”, in combination with all the recited limitations of the claim 1.

independent claim 19:
Kim et al. (US 20160272217, hereinafter “Kim”), teaches,
“A subject monitoring system to distinguishing between a downward glance event and an eye closure event in a subject monitoring system (FIG. 4 illustrates a flow chart for judging a drowsiness execution action of a second step by the drowsiness judging unit according to the embodiment of the present invention), the system comprising: a camera to capture a number of images of at least a portion of a subject's face including at least one eye of the subject (the photographing unit to photograph the driver's condition, as illustrated in FIG. 11, includes an infrared camera to receive image information of the driver's facial state and an infrared depth sensor to receive three-dimensional depth information, Para. [0032]) over a period of time, each image being captured at a corresponding time within the period of time (apparatus determines one yawn when the mouth is opened at least 50% of a completely circular shape or when a state that the lower jaw is lower at least a predetermined degree than usual is sustained for at least a predetermined time, for example, 1 second, and judges the prelude step of the drowsy driving when the driver yawns at least a predetermined number of times, for example, two times, within a predetermined time, for example, 2 minutes, Paras. [0034]-[0036])”; 
a processor operatively associated with the camera to process the images to determine a closure state of the at least one eye (The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039] and Fig. 8 and Fig. 9), detect potential eye closure events in which the closure state of the at least one eye is determined to be in a closed state (The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039] and Fig. 8 and Fig. 9), for times corresponding to a detected potential eye closure event, determining a corresponding head pitch angle of the subject (The angle of the head, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 10, uses the image information received from the photographing unit to judge as the drowsiness execution step when the head is bent at more than a predetermined angle and continues the bent state for more than a reference time by calculating an angle between a reference point of the driver's head and a reference point of the driver's nose, Para. [0039 and Fig. 10)”.
	However, Kim does not teach or suggest the following novel features:
“the system comprising upon detection of a potential eye closure event, further processing the sequence of images corresponding to the detected potential eye closure event to determine a corresponding head pitch angle of the subject across the sequence of images; and classify the detected potential eye closure event as either a downward glance event or an actual eye closure event, wherein a downward glance event occurs when a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event, and wherein an actual eye closure event occurs when the head pitch angle of the subject is detected to change by an angle less than the predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event.”, in combination with all the recited limitations of the claim 19.

With respect to the allowed independent claim 20:
Kim et al. (US 20160272217, hereinafter “Kim”), teaches,
“A method of distinguishing between a downward glance event and an eye closure event in a subject monitoring system (FIG. 4 illustrates a flow chart for judging a drowsiness execution action of a second step by the drowsiness judging unit according to the embodiment of the present invention), the method comprising: a) capturing a number of images of at least a portion of a subject's face including at least one eye of the subject over a period of time, each image being captured at a corresponding time within the period of time (the photographing unit to photograph the driver's condition, as illustrated in FIG. 11, includes an infrared camera to receive image information of the driver's facial state and an infrared depth sensor to receive three-dimensional depth information, Para. [0032]), b) processing the images to determine: (i) a head pose of the subject; and (ii) a closure state of the at least one eye (detecting position of head and position of eyes in Fig. 4), c) detecting potential eye closure events in which the at least one eye is determined to be in a closed state (The closed state of the driver's eye, which is one of the criteria to judge the drowsiness execution action, as illustrated in FIG. 8, uses the image information received from the photographing unit to judge if the driver's pupil is closed more than a predetermined degree while sustaining the closed state for more than a predetermined time by analyzing the driver's pupil, Paras. [0039] and Fig. 8 and Fig. 9)”.
However, Kim does not teach or suggest the following novel features:
“the method comprising d) upon detection of a potential eye closure event, further processing the sequence of images corresponding to the detected potential eye closure event to determine a corresponding head pitch angle of the subject across the sequence of images; and e) classifying the detected potential eye closure event as either a downward glance event or an actual eye closure event, wherein a downward glance event occurs when a head pitch angle of the subject is detected to change by an angle greater than a predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event, and wherein an actual eye closure event occurs when the head pitch angle of the subject is detected to change by an angle less than the predetermined head pitch angle and the at least one eye is determined to be in an at least partially closed state across the sequence of images corresponding to the detected potential eye closure event”, in combination with all the recited limitations of the claim 20.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641